Exhibit 10.50

LOGO [g85020img_001.jpg]

Interoffice Memorandum

 

To:

   Personnel File

From:

   Elizabeth A. Whayland, VP of Finance & Corporate Secretary

Date:

   February 1, 2005

Re:

   Amendment to Employment Agreement dated May 20, 2002

I, Elizabeth A. Whayland, (“the Executive”) signed an Employment Agreement (“the
Agreement”) with my employer, CuraGen Corporation (“the Company”), on or about
May 20, 2002, and subsequently signed an Addendum to the Agreement on
October 31, 2003. Exhibit A, Item 1) of the original Agreement provides that the
Executive’s initial base salary shall be subject to increases by the Board of
Directors, which shall review the salary periodically. Therefore, pursuant to
the minutes of the January 25, 2005, Meeting of the Compensation Committee of
the Board of Directors, the Executive’s 2005 base salary will be adjusted to
$187,000 per year, payable in bi-weekly installments.

Unless explicitly changed in the Addendum dated October 31, 2003, all other
terms of the original Agreement shall remain in full force and effect.

 

/s/ Elizabeth A. Whayland

Elizabeth A. Whayland

/s/ Jonathan M. Rothberg

Jonathan M. Rothberg